GRIFFIN, P. J.
Defendant-appellant was charged with burglary (violation of Pen. Code, § 459) in addition to three prior felony convictions. He was represented by counsel at the trial, entered a plea of not guilty and not guilty by reason of insanity, and denied the prior convictions. The jury found him guilty of burglary, second degree, the prior convictions to be true, and that he was sane at the time of the commission of the burglary. A motion for new trial was denied. He was committed to state’s prison.
Defendant filed his own notice of appeal in propria persona and later, at defendant’s request, this court appointed counsel to represent him. It was the same counsel who represented him at the trial and he now, after a complete examination of the record and by permission of this court, has filed a general report, in lieu of appellant’s opening brief, to the effect that after judgment was procured he moved to be relieved from further representing defendant in the trial court, and the motion was granted; that it was his studied opinion that the evidence showed defendant was caught by the police hiding under the desk at the place he was charged with burglarizing, and the exact amount of cash stolen was found on his person; that there was other evidence implicating him; that defendant freely confessed the burglary to the officers; that he was of the opinion that appellant had a fair trial and no prejudicial errors were noted; that this appeal by defendant in propria persona is without merit and appears to be frivolous. Two psychiatrists examined appellant and concluded that he was sane, knew right from wrong, and understood the nature and quality of his acts.
Suffice it to say, we have examined the entire record, including the evidence of defendant’s prior convictions and agree with the conclusions reached by his appointed counsel and the attorney general’s counsel as to the evidence and law involved. The motion for a new trial was properly denied.
Judgment affirmed.
Mussell, J., and Coughlin, J. pro tem.,* concurred.
Appellant’s petition for a hearing by the Supreme Court was denied October 28, 1958.

 Assigned by Chairman of Judicial Council.